I dissent and vote to affirm on the ground that there is evidence in the record to support the board's finding that the Labor Law was violated in that the services of claimant were obtained without full disclosure by the employer of the specific type of work in which he was to be engaged, viz., operation of an electrically driven, metal stamping power press.
LOUGHRAN, Ch. J., LEWIS, DESMOND, DYE and FULD, JJ., concur with BROMLEY, J.; CONWAY, J., dissents in memorandum.
Order reversed, etc. *Page 425